
	
		II
		111th CONGRESS
		2d Session
		S. 3148
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide for the treatment of Department of Defense health coverage as
		  minimal essential coverage.
	
	
		1.Treatment of Department of
			 Defense health coverage as minimal essential coverage
			(a)In
			 generalSection 5000A(f)(1)
			 of the Internal Revenue Code of 1986, as added by section 1501(b) of the
			 Patient Protection and Affordable Care Act, is amended—
				(1)by striking clause
			 (iv) and inserting the following new clause:
					
						(iv)medical coverage under chapter 55 of title
				10, United States Code, including coverage under the TRICARE
				program;
						;
				(2)by striking
			 or at the end of clause (v);
				(3)by striking the
			 period at the end of clause (vi) and inserting ; or; and
				(4)by inserting after
			 clause (vi) the following new clause:
					
						(vii)the Nonappropriated Fund Health Benefits
				Program of the Department of Defense, established under section 349 of the
				National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10
				U.S.C. 1587
				note).
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 1501(b) of the Patient Protection and Affordable Care Act
			 and shall be executed immediately after the amendments made by such section
			 1501(b).
			
